Questions propounded by the Senate to the Justices of the Supreme Court of Alabama, under Code 1923, § 10290.
Questions answered.
                           "Senate Resolution.
"S.R. 44.
"Be it resolved by the Senate of the State of Alabama:
"That the Honorable Chief Justice and the Honorable Justices of the Supreme Court be requested under the provisions of sections 10290 and 10291, Code of Alabama, 1923, as amended, to answer the following constitutional questions relative to the enactment of House Bill No. 179, * * *:
"1. Is House Bill No. 179 a revenue raising bill?
"2. Is House Bill No. 179, * * * within the provisions of section 70 of the Constitution of Alabama, 1901, wherein it is provided that "no revenue bill shall be passed during the last five days of the session"?
"Adopted February 12, 1937.
"The following is the title of the bill in question:
"A bill to be entitled an act to further provide for the general revenue of the State of Alabama and to repeal an Act entitled, 'To be entitled an Act to amend an Act entitled, "An Act to provide for the general revenue of the State of Alabama, approved July 10, 1935, by adding schedule 155.4A and Schedule 155.4B to Section 348 of said Act, approved December 17, 1936." '
"Section 2 of said Act is in part as follows:
"There is hereby levied, in addition to all other taxes of every kind now imposed by law, and shall be collected as herein provided, privilege or license tax against the person on account of the business activities and in the amount to be determined by the application of rates against gross sales, or gross receipts, as the case may be, as follows:
"(a) Upon every person, firm or corporation engaged or continuing within this State in business of selling at retail any tangible personal property whatsoever, including merchandise and commodities of every kind and character, * * * an amount equal to two per cent of the gross proceeds of sales of the business except where a different amount is expressly provided herein. * * *" *Page 464 
To the Honorable, the Senate of Alabama:
In response to Senate Resolution 44, you are advised that it is our opinion that House Bill No. 179 is a bill "for raising revenue," which, under the provisions of section 70 of the Constitution, properly originated in the House, but is not "arevenue bill" within the inhibition of the last clause of section 70 of the Constitution, that "No revenue bill shall be passed during the last five days of the session." (Italics supplied.)
See Woco Pep Co. of Montgomery v. Butler, Chairman of State Tax Commission, et al., 225 Ala. 256, 142 So. 509; Harris v. State ex rel. Williams et al., 228 Ala. 100, 151 So. 858; In re Opinions of the Justices, 223 Ala. 369, 136 So. 589.
                     JNO. C. ANDERSON, Chief Justice. LUCIEN D. GARDNER, WILLIAM H. THOMAS, VIRGIL BOULDIN, JOEL B. BROWN, ARTHUR B. FOSTER, THOMAS E. KNIGHT, Associate Justices.